       Case 1:17-cr-00037-BLW Document 130 Filed 03/10/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No.: 1:17-cr-00037-BLW
              Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 ERIC COURTNEY HUNTER,

              Defendant.



                                INTRODUCTION

      Before the Court is a two-page pro se document which the Court will

construe as a motion for an extension of time in which to file a § 2255 motion. See

Dkt. 128. The government has not filed a response. For the reasons explained

below, the motion is moot.

                                  DISCUSSION

      In November 2020, Mr. Hunter asked the Court for an extension of time in

which to file his motion under 28 U.S.C. § 2255. A few weeks later – and before

the Court had a chance to rule on his request – Mr. Hunter went ahead and filed his

§ 2255 motion. Based on the Court’s calculations, Mr. Hunter filed his motion

within the one-year limitations period and therefore does not need an extension.



MEMORANDUM DECISION AND ORDER - 1
          Case 1:17-cr-00037-BLW Document 130 Filed 03/10/21 Page 2 of 3




      The more specific details are as follows:

      On August 15, 2018, this Court sentenced Defendant to 262 months’

imprisonment. Mr. Hunter appealed the Court’s application of two sentencing

enhancements. The Ninth Circuit affirmed on November 13, 2019 and later, on

January 29, 2020, denied a petition for rehearing. Mr. Hunter then had 90 days – or

until April 28, 2020 – within with to file a petition for a writ of certiorari with the

United States Supreme Court. See Sup. Ct. R. 13.1, 13.3.1 The one-year limitations

period for filing a § 2255 motion did not begin ticking until Hunter’s deadline for

filing a cert petition expired. See generally Clay v. United States, 537 U.S. 522,

532 (2003) (“We hold that, for federal criminal defendants who do not file a

petition for certiorari with this Court on direct review, § 2255’s one-year limitation

period starts to run when the time for seeking such review expires.”). Mr. Hunter

filed his § 2255 in January 2021 – well within the limitations period.



      1
          Supreme Court Rule 13.3 states:

               The time to file a petition for a writ of certiorari runs from the date of
               entry of the judgment or order sought to be reviewed, and not from the
               issuance date of the mandate (or its equivalent under local practice).
               But if a petition for rehearing is timely filed in the lower court by any
               party, . . . the time to file the petition for a writ of certiorari for all
               parties . . . runs from the date of the denial of rehearing or, if
               rehearing is granted, the subsequent entry of judgment.

      (emphasis added).




MEMORANDUM DECISION AND ORDER - 2
       Case 1:17-cr-00037-BLW Document 130 Filed 03/10/21 Page 3 of 3




                                     ORDER

      IT IS ORDERED that Defendant Eric Courtney Hunter’s unopposed, pro

se request – construed as a motion for an extension of time (Dkt. 128) – is

DEEMED MOOT.

                                             DATED: March 10, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
